Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 1 of 25 Page ID #:91



  1
      John P. Kristensen (SBN 224132)
  2   Jesenia A. Martinez (SBN 316969)
  3   Jacob J. Ventura (SBN 315491)
      KRISTENSEN LLP
  4   12540 Beatrice Street, Suite 200
  5   Los Angeles, California 90066
      Telephone: 310-507-7924
  6   Facsimile: 310-507-7906
  7   john@kristensenlaw.com
      jesenia@kristensenlaw.com
  8   jacob@kristensenlaw.com
  9   Attorneys for Plaintiff
 10
                  THE UNITED STATES DISTRICT COURT
 11        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 12
      JOCELYN HOWARD, aka Ariel,   ) Case No.: 2:19-cv-10609-JFW-GJS
 13   an individual,               ) COLLECTIVE ACTION
                                   )
 14
                        Plaintiff, ) FIRST AMENDED COMPLAINT
 15            vs.                 ) FOR DAMAGES
                                   ) 1. Failure to Pay Minimum Wage,
 16
      THREE GROUP, INC. dba CRAZY )     29 U.S.C. § 206;
 17   GIRLS, a California Limited  ) 2. Failure to Pay Overtime Wages,
      Liability Company; MARCELLE  )    29 U.S.C. § 207; and
 18
      EZERZER, an individual; DOE  ) 3. Unlawful Taking of Tips,
 19   MANAGERS 1-3; and DOES 4-    )    29 U.S.C. § 203;
      100, inclusive,              )
 20
                                   ) DEMAND FOR JURY TRIAL
 21                    Defendants. )
 22                                )
                                   )
 23                                )
 24                                )
                                   )
 25                                )
 26                                )
                                   )
 27                                )
 28
                FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                             DEMAND FOR JURY TRIAL
                                          –1–
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 2 of 25 Page ID #:92



  1           Plaintiff JOCELYN HOWARD, aka ARIEL (“Plaintiff”), individually and
  2   on behalf of all other similarly situated, alleges the following upon information
  3   and belief, based upon investigation of counsel, published reports, and personal
  4   knowledge:
  5   I.      NATURE OF THE ACTION
  6           1.     Plaintiff alleges causes of action against defendants THREE
  7   GROUP, INC. dba CRAZY GIRLS (“Defendant” or “Crazy Girls”), a California
  8   Limited Liability Company; MARCELLE EZERZER (“Defendant” or
  9   “Ezerzer”), an individual; DOE MANAGERS 1-3; and DOES 4-100, inclusive
 10   (collectively, “Defendants”) for damages due to Defendants evading the
 11   mandatory minimum wage and overtime provisions of the Fair Labor Standards
 12   Act (“FLSA”), 29 U.S.C. §§ 201, et seq. and illegally absconding with Plaintiff’s
 13   tips.
 14           2.     As a result of Defendants’ violations, Plaintiff seeks to recover all
 15   tips kept by the employer, liquidated damages, interest, and attorneys’ fees and
 16   costs pursuant to the FLSA.
 17           3.     These causes of action arise from Defendants’ willful actions while
 18   Plaintiff was employed by Defendants over the past year. During her time being
 19   employed by Defendants, Plaintiff was denied minimum wage payments and
 20   denied overtime as part of Defendants’ scheme to classify Plaintiff and other
 21   dancers/entertainers as “independent contractors.” As the Department of Labor
 22   explained in a recent Administrative Interpretation:
 23
                   Misclassification of employees as independent contractors is
 24                found in an increasing number of workplaces in the United
 25                States, in part reflecting larger restructuring of business
                   organizations. When employers improperly classify
 26
                   employees as independent contractors, the employees may
 27                not receive important workplace protections such as the
                   minimum wage, overtime compensation, unemployment
 28
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                                –2–
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 3 of 25 Page ID #:93


                  insurance, and workers’ compensation. Misclassification
  1               also results in lower tax revenues for government and an
  2               uneven playing field for employers who properly classify
                  their workers. Although independent contracting
  3
                  relationships can be advantageous for workers and
  4               businesses, some employees may be intentionally
                  misclassified as a means to cut costs and avoid compliance
  5
                  with labor laws.1
  6
  7          As alleged in more detail below, that is exactly what Defendants are, and
  8   were at all times relevant, doing.
  9          4.     Plaintiff worked at Defendants’ principal place of business located at
 10   1433 N. La Brea Ave., Los Angeles 90028.
 11          5.     Crazy Girls failed to pay Plaintiff minimum wages and overtime
 12   wages for all hours worked in violation of 29 U.S.C. §§ 206 and 207 of the
 13   FLSA.
 14          6.     Defendants’ conduct violates the FLSA, which requires non-exempt
 15   employees to be compensated for their overtime work at a rate of one and one-
 16   half (1 ½) times their regular rate of pay. See 29 U.S.C. § 207(a).
 17          7.     Furthermore, Defendants’ practice of failing to pay tipped
 18   employees pursuant to 29 U.S.C. § 203(m), violates the FLSA’s minimum wage
 19   provision. See 29 U.S.C. § 206.
 20          8.     Plaintiff brings a collective action to recover the unpaid overtime
 21   compensation and minimum wage owed to her individually and on behalf of all
 22   other similarly situated employees, current and former, of Defendants in
 23   California. Members of the Collective Action are hereinafter referred to as
 24   “FLSA Class Members.”
 25          9.     As a result of Defendants’ violations, Plaintiff and the FLSA Class
 26   Members seek to recover double damages for failure to pay minimum wage,
 27   1
          See DOL Admin. Interp. No. 2015-1, available at
 28       http://www.dol.gov/whd/workers/Misclassification/AI- 2015_1.pdf.
                  FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                               DEMAND FOR JURY TRIAL
                                               –3–
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 4 of 25 Page ID #:94



  1   overtime liquidated damages, interest, and attorneys’ fees.
  2    II.   VENUE AND JURISDICTION
  3          10.    This Court has jurisdiction over the subject matter of this action
  4   under 28 U.S.C. § 1331 because this action arises under the FLSA, 29 U.SC. §
  5   201, et seq. Plaintiff’s state law claim for relief are within the supplemental
  6   jurisdiction of the Court pursuant to 28 U.S.C. § 1367(a).
  7          11.    Venue is proper in this District because at least fifty (50) percent of
  8   all known Defendants reside in Los Angeles County. Further, venue is proper in
  9   this District because all or a substantial portion of the events forming the basis of
 10   this action occurred in this District. Defendants’ club is located in this District
 11   and Plaintiff worked in this District.
 12          12.    Plaintiff has satisfied all conditions precedent, if any, to the filing of
 13   this suit.
 14   III.   PARTIES
 15          13.    Plaintiff is an individual adult resident of the State of California.
 16   Furthermore, Plaintiff was employed by Defendants and qualifies as an
 17   “employee” of Defendants as defined by the FLSA, 29 U.S.C. § 203(e)(1). Her
 18   consent to this action is attached hereto as Exhibit 1.
 19          14.    The FLSA Class Members are all current and former exotic
 20   dancers/entertainers who worked at Crazy Girls located at 18229 Canoga Park
 21   Avenue, Canoga Park, California 91304 at any time starting three (3) years
 22   before this Complaint was filed, up to the present.
 23          15.    Three Group, Inc. dba Crazy Girls is a California corporation with
 24   its principal place of business at 1433 N. La Brea Ave., Los Angeles 90028. At
 25   all times mentioned herein, Crazy Girls was an “employer” or “joint employer”
 26   of Plaintiff as defined by the FLSA, 29 U.S.C. § 203(d) and (g). Crazy Girls may
 27   be served via its agent for service of process Marcelle Ezerzer, 11101 Mont
 28   Castle Drive, Stuido City, California 91604.
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                                –4–
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 5 of 25 Page ID #:95



  1         16.    Ezerzer was/is the main manager who executed the policies
  2   regarding payment to dancers/entertainers and management of
  3   dancers/entertainers, including Plaintiff. Ezerzer is also the owner of Crazy Girls
  4   and resides in Los Angeles County, California.
  5         17.    Ezerzer acted directly or indirectly on behalf of Crazy Girls, and, at
  6   all times mentioned herein was an “employer” or “joint employer” of Plaintiff
  7   within the meaning of the FLSA. He exerted operational and management control
  8   over Crazy Girls, including day to day management. He is the only member of
  9   the LLC and frequently present at, owned, directed, controlled and managed the
 10   operations at Crazy Girls. He also controlled the nature, pay structure, and
 11   employment relationship of Plaintiff and the FLSA Class Members. Ezerzer had
 12   at all times relevant to this lawsuit, the authority to hire and fire employees at
 13   Crazy Girls, the authority to direct and supervise the work of employees, the
 14   authority to sign on the business’ checking accounts, including payroll accounts,
 15   and the authority to make decisions regarding employee compensation and
 16   capital expenditures. Additionally, he was responsible for the day-to-day affairs
 17   of Crazy Girls. In particular, he was responsible for determining whether Crazy
 18   Girls complied with the FLSA.
 19         18.    DOE MANAGERS 1-3 are the managers/owners who control the
 20   policies and enforce the policies related to employment at Crazy Girls.
 21         19.    At all material times, Defendants have been an enterprise in
 22   commerce or in the production of goods for commerce within the meaning of 29
 23   U.S.C. § 203(r)(1) of the FLSA because they have had employees at their club
 24   engaged in commerce their club which has travelled in interstate commerce.
 25   Moreover, because of Defendants’ interrelated activities, they function in
 26   interstate commerce. 29 U.S.C. § 203(s)(1).
 27         20.    Furthermore, Defendants have had, and continue to have, an annual
 28   gross business volume in excess of the statutory standard.
                  FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                               DEMAND FOR JURY TRIAL
                                               –5–
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 6 of 25 Page ID #:96



  1         21.    At all material times during the three (3) years prior to the filing of
  2   this action, Defendants categorized all dancers/entertainers employed at Crazy
  3   Girls as “independent contractors” and have failed and refused to pay wages or
  4   compensation to such dancers/entertainers. Plaintiff was an individual employee
  5   who engaged in commerce or in the production of goods for commerce as
  6   required by 29 USC §§ 206-207.
  7         22.    The true names, capacities or involvement, whether individual,
  8   corporate, governmental or associate, of the Defendants named herein as DOES 4
  9   through 100, inclusive are unknown to Plaintiff who therefore sues said
 10   Defendants by such fictitious names. Plaintiff prays for leave to amend this
 11   Complaint to show their true names and capacities when the same have been
 12   finally determined. Plaintiff is informed and believes, and upon such information
 13   and belief alleges thereon, that each of the Defendants designated herein as DOE
 14   is negligently, intentionally, strictly liable or otherwise legally responsible in
 15   some manner for the events and happenings herein referred to, and negligently,
 16   strictly liable intentionally or otherwise caused injury and damages proximately
 17   thereby to Plaintiff, as is hereinafter alleged.
 18         23.    Plaintiff is informed and believes that, at all relevant times herein,
 19   Defendants engaged in the acts alleged herein and/or condoned, permitted,
 20   authorized, and/or ratified the conduct of its employees and agents, and other
 21   Defendants and are vicariously or strictly liable for the wrongful conduct of its
 22   employees and agents as alleged herein.
 23         24.    Plaintiff is informed and believes, and on that basis alleges that, each
 24   of the Defendants acted, in all respects pertinent to this action, as the agent or
 25   employee of each other, and carried out a joint scheme, business plan, or policy in
 26   all respect thereto and, therefore, the acts of each of these Defendants are legally
 27   attributable to the other Defendants, and that these Defendants, in all respects,
 28   acted as employer and/or joint employers of Plaintiff in that each of them
                  FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                               DEMAND FOR JURY TRIAL
                                                –6–
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 7 of 25 Page ID #:97



  1   exercised control over her wage payments and control over her duties.
  2         25.       Plaintiff is informed and believes, and on that basis alleges that, at all
  3   relevant times, each and every Defendant has been the agent, employee,
  4   representative, servant, master, employer, owner, agent, joint venture, and alter
  5   ego of each of the other and each was acting within the course and scope of his or
  6   her ownership, agency, service, joint venture and employment.
  7         26.       At all times mentioned herein, each and every Defendant was the
  8   successor of the other and each assumes the responsibility for the acts and
  9   omissions of all other Defendants.
 10   IV.   ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
 11                                (AGAINST ALL DEFENDANTS)
 12         A.        FACTUAL ALLEGATIONS
 13         27.       Defendants operate an adult-oriented entertainment facility located
 14   at 1433 N. La Brea Ave., Los Angeles 90028. At all times mentioned herein,
 15   Defendants were “employer(s)” or “joint employer(s)” of Plaintiff.
 16         28.       At all times during the four (4) years prior to the filing of the instant
 17   action, Defendants categorized all dancers/entertainers employed by Defendants
 18   as “independent contractors” and have failed and refused to pay wages to such
 19   dancers.
 20         29.       At all times relevant to this action, Defendants exercised a great deal
 21   of operational and management control over the subject club, particularly in the
 22   areas of terms and conditions of employment applicable to dancers and
 23   entertainers.
 24         30.       Plaintiff began working as a dancer for Defendants in 2019.
 25         31.       The primary duty of a dancer/entertainer is to dance and entertain
 26   customers, and give them a good experience. Specifically, a dancer/ entertainer
 27   performs stage and table dances, and entertains customers on an hourly basis.
 28         32.       Stated differently, dancers/ entertainers dance on stage, perform
                  FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                               DEMAND FOR JURY TRIAL
                                                  –7–
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 8 of 25 Page ID #:98



  1   table dances, and entertain customers in VIP rooms, all while nude or semi-nude.
  2          33.    Plaintiff worked and performed at the adult-oriented entertainment
  3   facility multiple shifts per week. Plaintiff was an integral part of Defendants’
  4   business which operated solely as an adult-oriented entertainment facility
  5   featuring nude or semi-nude female dancers/ entertainers.
  6          34.    Defendants did not pay dancers/ entertainers on an hourly basis.
  7          35.    Defendants exercised significant control over Plaintiff during her
  8   shifts and would demand that Plaintiff stay to 4:00 a.m. or 6:00 a.m. if she
  9   worked.
 10          36.    Defendants set prices for all VIP performances.
 11          37.    Defendants set the daily cover charge for customers to enter the
 12   facility and had complete control over which customers were allowed in the
 13   facility.
 14          38.    Defendants controlled music for Plaintiff’s performances.
 15          39.    Defendants controlled the means and manner in which Plaintiff
 16   could perform.
 17          40.    Defendants placed Plaintiff on a schedule.
 18          41.    Defendants had the authority to suspend, fine, fire, or otherwise
 19   discipline entertainers for non-compliance with their rules regarding dancing.
 20          42.    Defendants actually suspended, fined, fired, or otherwise disciplined
 21   entertainers for non-compliance with their rules regarding dancing.
 22          43.    Although Defendant allowed dancers/entertainers to choose their
 23   own costumes, Defendants reserved the right to decide what a particular
 24   entertainer was allowed to wear on the premises. In order to comply with Crazy
 25   Girls’ dress and appearance standards, Plaintiff typically expended approximately
 26   one (1) hour of time each shift getting ready for work without being paid any
 27   wages for such time getting ready.
 28          44.    Plaintiff was compensated exclusively through tips from Defendants'
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                              –8–
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 9 of 25 Page ID #:99



  1   customers. That is, Defendants did not pay Plaintiff whatsoever for any hours
  2   worked at their establishment.
  3          45.      Defendants also required Plaintiff to share her tips with Defendants
  4   and other non-service employees who do not customarily receive tips, including
  5   the managers, disc jockeys, and the bouncers.
  6          46.      Defendants are in violation of the FLSA’s tipped-employee
  7   compensation provision, 29 U.S.C. § 203(m), which requires employers to pay a
  8   tipped employee a minimum of $2.13 per hour. Defendants also violated 29
  9   U.S.C. § 203(m) when they failed to notify Plaintiff about the tip credit
 10   allowance (including the amount to be credited) before the credit was utilized.
 11   That is, Defendants’ exotic dancers/entertainers were never made aware of how
 12   the tip credit allowance worked or what the amounts to be credited were.
 13   Furthermore, Defendants violated 29 U.S.C. § 203(m) because they did not allow
 14   Plaintiff to retain all of her tips and instead required that she divide her tips
 15   amongst other employees who do not customarily and regularly receive tips.
 16   Because Defendants violated the tip-pool law, Defendants lose the right to take a
 17   credit toward minimum wage.
 18          47.      Defendants exercised significant control over Plaintiff through
 19   written and unwritten policies and procedures. Defendants had visibly posted in
 20   the employees’ locker room the written employee rules for late arrivals and early
 21   leaves and the corresponding fees for which performers would be responsible.
 22          48.      Crazy Girls provided and paid for all advertising and marketing
 23   efforts undertaken on behalf of Crazy Girls.
 24          49.      Crazy Girls paid for the building used by Crazy Girls, maintenance
 25   of the facility, the sound system, stages, lights, beverage and inventory used at
 26   the facility.
 27          50.      Defendants made all hiring decisions regarding wait staff, security,
 28   entertainers, managerial and all other employees on the premises.
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                                –9–
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 10 of 25 Page ID #:100



   1          51.    Crazy Girls’ opportunity for profit and loss far exceeded Plaintiff’s
   2    opportunity for profit and loss from work at Crazy Girls.
   3          52.    Nude dancing is an integral part of Crazy Girls’ operations. Crazy
   4    Girls’ advertising and logo prominently displays nude dancing for its customers.
   5    Crazy Girls is well known as a “strip club.”
   6          53.    Crazy Girls needs dancers/ entertainers to successfully and
   7    profitably operate the Crazy Girls business model.
   8          54.    The position of dancer/entertainer requires no managerial skill of
   9   others.
  10          55.    The position of dancer/entertainer requires little other skill or
  11   education, formal or otherwise.
  12          56.    The only requirements to become an entertainer at Crazy Girls are
  13   “physical attributes” and the ability to dance seductively. Plaintiff did not have a
  14    formal interview but instead was glanced over “up and down” and participated in
  15    a brief audition by the manager before being offered an employment opportunity.
  16    The amount of skill required is more akin to an employment position than that of
  17    a typical independent contractor. Defendants do not require prior experience as
  18    an entertainer or any formal dance training as a job condition or prerequisite to
  19    employment. Defendants do not require the submission of an application or a
  20   resume as part of the hiring process. In fact, Plaintiff has little or no formal dance
  21   training and experience before auditioning to dance at Crazy Girls.
  22          57.    Defendants failed to maintain records of wages, fines, fees, tips and
  23   gratuities and/or service charges paid or received by dancers/entertainers.
  24          58.    Plaintiff was not paid an hourly minimum wage or any hourly wage
  25   or salary despite being present at Defendants’ facility and required to work and
  26   entertain its customers at any time during an eight-plus (8+) hour work shift.
  27          59.    Plaintiff was not paid overtime wages at one-and-a-half (1½) times
  28   the regular minimum wage rate for any hours worked despite being present at
                    FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                 DEMAND FOR JURY TRIAL
                                                – 10 –
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 11 of 25 Page ID #:101



   1    Defendants’ facility and required to work and entertain its customers for longer
   2    than eight (8) hours per shift.
   3          60.    Plaintiff was not paid an hourly minimum wage for the typical one
   4    (1) hour of time expended prior to each shift to get ready for work, including
   5    applying makeup and hair, and to comply with Defendants’ dress and appearance
   6    standards. Plaintiff estimates that she spent approximately five hundred U.S.
   7    Dollars ($500.00) annually on makeup, hair-related expenses, and outfits.
   8          61.    Plaintiff was not paid an hourly minimum wage for the time she was
   9    required to wait at Crazy Girls until the premises and the parking lot were cleared
  10    of customers.
  11          62.    The FLSA Class Members had the same pay structure and were
  12    under the same controls as Plaintiff.
  13          63.    Plaintiff and FLSA Class Members would work over forty (40)
  14    hours in some weeks each worked for Defendants.
  15          64.    Defendants have never paid Plaintiff and FLSA Class Members any
  16    amount as wages whatsoever, and have instead unlawfully required Plaintiff and
  17    FLSA Class Members to pay them for the privilege of working.
  18          65.    The only source of monies received by Plaintiff (and the class she
  19    seeks to represent) relative to her employment with Defendants came in the form
  20    of gratuities received directly from customers, a portion of which Plaintiff and
  21    the FLSA Class Members were required to pay to Defendants.
  22          66.    Although Plaintiff and FLSA Class Members are required to and do
  23    in fact frequently work more than forty (40) hours per workweek, they are not
  24    compensated at the FLSA mandated time-and-a-half rate for hours in excess of
  25    forty (40) per workweek. In fact, they receive no compensation whatsoever from
  26    Defendants and thus, Defendants violate the minimum wage requirement of
  27    FLSA. See 29 U.S.C. § 206.
  28          67.    Defendants' method of paying Plaintiff in violation of the FLSA was
                    FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                 DEMAND FOR JURY TRIAL
                                                – 11 –
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 12 of 25 Page ID #:102



   1    willful and was not based on a good faith and reasonable belief that its conduct
   2    complied with the FLSA. Defendants misclassified Plaintiff with the sole intent
   3    to avoid paying her in accordance to the FLSA; the fees and fines described
   4    herein constitute unlawful “kickbacks” to the employer within the meaning of the
   5    FLSA, and Plaintiff is entitled to restitution of such fines and fees.
   6             68.    Plaintiff and the FLSA Class Members who worked at Crazy Girls
   7    performed precisely the same job duties - dancing and entertaining at Crazy
   8    Girls.
   9             69.    Plaintiff and the FLSA Class Members who worked at Crazy Girls
  10    during the applicable limitations period(s) were subject to the same work rules
  11    established by the Defendants as identified above.
  12             70.    Plaintiff and the FLSA Class Members at Crazy Girls were subject
  13    to the terms and conditions of employment and the same degree of control,
  14    direction, supervision, promotion and investment imposed or performed by
  15    Defendants.
  16             71.    Plaintiff and the FLSA Class Members at Crazy Girls during the
  17    applicable limitations period(s) were subject to the same across-the-board,
  18    uniformly applied corporate policy mandated by Defendants.
  19             72.    Plaintiff and the FLSA Class Members at Crazy Girls, during the
  20    applicable limitations period, were subject to the same fees and fines imposed by
  21    Defendants.
  22             73.    As a result of Defendants’ across-the-board, standard operating
  23    procedure of mischaracterizing dancers/entertainers as “independent contractors”
  24    and their consequent failure to pay any wages or compensation whatsoever, it is a
  25    certainly that numerous other current and former dancers and entertainers who
  26    worked at Crazy Girls during the applicable limitations period would elect to
  27    participate in this action if provided notice of same.
  28             74.    Upon information and belief, more than one hundred (100) dancers
                       FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                    DEMAND FOR JURY TRIAL
                                                 – 12 –
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 13 of 25 Page ID #:103



   1    and entertainers have worked at Crazy Girls during the three (3) to five (5) years
   2    prior to the filing of this action.
   3             75.    Plaintiff is “similarly situated” to the 29 U.S.C. § 216(b) class of
   4    persons she seeks to represent, and will adequately represent the interests of the
   5    class.
   6             76.    Plaintiff has hired Counsel experienced in class actions and in
   7    collective actions under 29 U.S.C. § 216(b) who will adequately represent the
   8    class.
   9             77.    Defendants failed to keep records of tips, gratuities and/or service
  10    charges paid to Plaintiff or any other dancer/entertainer and failed to maintain
  11    and furnish wage statements to Plaintiff.
  12             78.    Federal law mandates that an employer is required to keep for three
  13    (3) years all payroll records and other records containing, among other things, the
  14    following information:
  15             a.     The time of day and day of week on which the employees’ work
  16                    week begins;
  17             b.     The regular hourly rate of pay for any workweek in which overtime
  18                    compensation is due under section 7(a) of the FLSA;
  19             c.     An explanation of the basis of pay by indicating the monetary
  20                    amount paid on a per hour, per day, per week, or other basis;
  21             d.     The amount and nature of each payment which, pursuant to
  22                    section 7(e) of the FLSA, is excluded from the “regular rate”;
  23             e.     The hours worked each workday and total hours worked each
  24                    workweek;
  25             f.     The total daily or weekly straight time earnings or wages due for
  26                    hours worked during the workday or workweek, exclusive of
  27                    premium overtime compensation;
  28             g.     The total premium for overtime hours. This amount excludes the
                       FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                    DEMAND FOR JURY TRIAL
                                                   – 13 –
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 14 of 25 Page ID #:104



   1                   straight-time earnings for overtime hours recorded under this section;
   2            h.     The total additions to or deductions from wages paid each pay period
   3                   including employee purchase orders or wage assignments;
   4            i.     The dates, amounts, and nature of the items which make up the total
   5                   additions and deductions;
   6            j.     The total wages paid each pay period; and
   7            k.     The date of payment and the pay period covered by payment.
   8    29 C.F.R. 516.2, 516.5.
   9            79.    Defendants have not complied with federal law and have failed to
  10    maintain such records with respect to Plaintiff and the FLSA Class Members.
  11    Because Defendants’ records are inaccurate and/or inadequate, Plaintiff and the
  12    FLSA Class Members can meet their burden under the FLSA by proving that
  13    they, in fact, performed work for which they were improperly compensated, and
  14    produce sufficient evidence to show the amount and extent of their work “as a
  15    matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens
  16    Pottery Co., 328 U.S. 680, 687 (1946). Plaintiff seeks to put Defendants on
  17    notice that she intends to rely on Anderson to provide the extent of her unpaid
  18    work.
  19            B.     INDIVIDUAL LIABILITY UNDER THE FAIR LABOR STANDARDS ACT
  20            80.    In Boucher v. Shaw, 572 F.3d 1087 (9th Cir. 2009), the U.S. Court
  21    of Appeals for the Ninth Circuit held that individuals can be liable for FLSA
  22    violations under an expansive interpretation of “employer.” Id. at 1088. The
  23    FLSA defines “employer” as “any person acting directly or indirectly in the
  24    interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). The
  25    Ninth Circuit stated that the definition of “employer” under FLSA is not limited
  26    by the common law concept of “employer” but “is to be given an expansive
  27    interpretation in order to effectuate the FLSA’s broad remedial purposes.”
  28            81.    Where an individual exercises “control over the nature and structure
                      FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                   DEMAND FOR JURY TRIAL
                                                   – 14 –
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 15 of 25 Page ID #:105



   1    of the employment relationship,” or “economic control” over the relationship,
   2    that individual is an employer within the meaning of the FLSA, and is subject to
   3    liability. Lambert v. Ackerley,180 F.3d 997 (9th Cir. 1999). The Ninth Circuit
   4    highlighted factors related to “economic control,” which included ownership
   5    interest, operational control of significant aspects of the day-to-day functions, the
   6    power to hire and fire employees, determine salaries, and the responsibility to
   7    maintain employment records.
   8          82.    Ezerzer is individually liable for failing to pay Plaintiff her wages.
   9    The actual identities of DOE Managers 1-3 and DOES 4 through 100 are
  10    unknown at this time.
  11    V.     COLLECTIVE ACTION ALLEGATIONS
  12          83.    Plaintiff hereby incorporates by reference and re-alleges each and
  13    every allegation set forth in each and every preceding paragraph as though fully
  14    set forth herein.
  15          84.    Plaintiff brings this action as an FLSA collective action pursuant to
  16    29 U.S.C. § 216(b) on behalf of all persons who were or are employed by
  17   Defendants as exotic dancers/entertainers at any time during the three (3) years
  18   prior to the commencement of this action to present.
  19          85.    Plaintiff has actual knowledge that the FLSA Class Members have
  20   also been denied overtime pay for hours worked over forty(40) hours per
  21   workweek and have been denied pay at the federally mandated minimum wage
  22   rate. That is, Plaintiff worked with other dancers at Crazy Girls. As such, she has
  23   firsthand personal knowledge of the same pay violations throughout Defendants’
  24   club. Furthermore, other exotic dancers/entertainers at Defendants’ club Crazy
  25   Girls have shared with her similar pay violation experiences as those described in
  26   this Complaint.
  27          86.    Other employees similarly situated to the Plaintiff work or have
  28   worked at Crazy Girls but were not paid overtime at the rate of one and one-half
                    FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                 DEMAND FOR JURY TRIAL
                                                – 15 –
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 16 of 25 Page ID #:106



   1    (1½) their regular rate when those hours exceeded forty (40) hours per
   2    workweek. Furthermore, these same employees were denied pay at the federally
   3    mandated minimum wage rate.
   4          87.    Although Defendants permitted and/or required the FLSA Class
   5    Members to work in excess of forty (40) hours per workweek, Defendants have
   6    denied them full compensation for their hours worked over forty (40).
   7    Defendants have also denied them full compensation at the federally mandated
   8    minimum wage rate.
   9          88.    FLSA Class Members perform or have performed the same or
  10    similar work as the Plaintiff.
  11          89.    FLSA Class Members regularly work or have worked in excess of
  12    forty (40) hours during a workweek.
  13          90.    FLSA Class Members regularly work or have worked and did not
  14   receive minimum wage.
  15          91.    FLSA Class Members are not exempt from receiving overtime
  16   and/or pay at the federally mandated minimum wage rate under the FLSA.
  17          92.    As such, FLSA Class Members are similar to Plaintiff in terms of
  18    job duties, pay structure, misclassification as independent contractors and/or the
  19    denial of overtime and minimum wage.
  20          93.    Defendants’ failure to pay overtime compensation and hours worked
  21    at the minimum wage rate required by the FLSA results from generally
  22    applicable policies or practices, and does not depend on the personal
  23    circumstances of the FLSA Class Members.
  24          94.    The experiences of the Plaintiff, with respect to her pay, are typical
  25    of the experiences of the FLSA Class Members.
  26          95.    The specific job titles or precise job responsibilities of each FLSA
  27    Class Member does not prevent collective treatment.
  28          96.    All FLSA Class Members, irrespective of their particular job
                    FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                 DEMAND FOR JURY TRIAL
                                               – 16 –
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 17 of 25 Page ID #:107



   1    requirements, are entitled to overtime compensation for hours worked in excess
   2    of forty (40) during a workweek.
   3          97.    All FLSA Class Members, irrespective of their particular job
   4    requirements, are entitled to compensation for hours worked at the federally
   5    mandated minimum wage rate.
   6          98.    Although the exact number of damages may vary among FLSA
   7    Class Members, the damages for the FLSA Class Members can be easily
   8    calculated by a simple formula. The claims of all FLSA Class Members arise
   9    from a common nucleus of facts. Liability is based on a systematic course of
  10    wrongful conduct by the Defendant that caused harm to all FLSA Class
  11    Members.
  12          99.    As such, Plaintiff brings her FLSA claims as a collective action on
  13    behalf of the following class:
  14             All of Defendants’ current and former exotic
  15             dancers/entertainers who worked at the Crazy Girls at any
  16             time starting three (3) years before this Complaint was filed or
  17             the time similar class action complaints were filed tolling the
  18             statutes of limitations
  19    VI.    CAUSES OF ACTION
  20                              FIRST CAUSE OF ACTION
  21     FAILURE TO PAY MINIMUM WAGE PURSUANT TO THE FLSA, 29 U.S.C. § 206
  22                (By Plaintiff Individually and on Behalf of the Collective
  23                                 Against All Defendants)
  24          100. Plaintiff hereby incorporates by reference and re-alleges each and
  25    every allegation set forth in each and every preceding paragraph as though fully
  26    set forth herein.
  27          101. Defendants are engaged in “commerce” and/or in the production of
  28    “goods” for “commerce” as those terms are defined in the FLSA.
                    FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                 DEMAND FOR JURY TRIAL
                                              – 17 –
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 18 of 25 Page ID #:108



   1          102. Defendants operate an enterprise engaged in commerce within the
   2    meaning of the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
   3    in commerce, and because its annual gross volume of sales made is more than
   4    five hundred thousand U.S. Dollars ($500,000).
   5          103. Defendants failed to pay Plaintiff the minimum wage in violation of
   6    29 U.S.C. § 206.
   7          104. Based upon the conduct alleged herein, Defendants knowingly,
   8    intentionally and willfully violated the FLSA by not paying Plaintiff the
   9    minimum wage under the FLSA.
  10          105. Throughout the relevant period of this lawsuit, there is no evidence
  11    that Defendants’ conduct that gave rise to this action was in good faith and based
  12    on reasonable grounds. In fact, Defendants continued to violate the FLSA long
  13    after they learned that their misclassification scheme and compensation policies
  14    were illegal.
  15          106. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover
  16    from Defendants, minimum wage compensation and an equal amount in the
  17    form of liquidated damages, as well as reasonable attorneys’ fees and costs of the
  18    action, including interest, pursuant to 29 U.S.C. § 216(b).
  19                            SECOND CAUSE OF ACTION
  20    FAILURE TO PAY OVERTIME WAGES PURSUANT TO THE FLSA, 29 U.S.C. § 207
  21                (By Plaintiff Individually and on Behalf of the Collective
  22                                 Against All Defendants)
  23          107. Plaintiff hereby incorporates by reference and re-alleges each and
  24    every allegation set forth in each and every preceding paragraph as though fully
  25    set forth herein.
  26          108. Each Defendant is an “employer” or “joint employer” of Plaintiff
  27    within the meaning of the FLSA, 29 U.S.C. § 203(d).
  28          109. Defendants are engaged in “commerce” and/or in the production of
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                               – 18 –
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 19 of 25 Page ID #:109



   1    “goods” for “commerce” as those terms are defined in the FLSA.
   2          110. Defendants operate an enterprise engaged in commerce within the
   3    meaning of the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
   4    in commerce, and because its annual gross volume of sales made is more than five
   5    hundred thousand U.S. Dollars ($500,000.00).
   6          111. Defendants failed to pay Plaintiff the applicable overtime wage for
   7    each hour in excess of forty (40) during each workweek in which she worked in
   8    violation of 29 U.S.C. § 207.
   9          112. Based upon the conduct alleged herein, Defendants knowingly,
  10    intentionally and willfully violated the FLSA by not paying Plaintiff the overtime
  11    wage required under the FLSA.
  12          113. Throughout the relevant period of this lawsuit, there is no evidence
  13    that Defendants’ conduct that gave rise to this action was in good faith and based
  14    on reasonable grounds. In fact, Defendants continued to violate the FLSA long
  15    after they learned that their misclassification scheme and compensation policies
  16    were unlawful.
  17          114. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover
  18    from Defendants, overtime wage compensation and an equal amount in the form
  19    of liquidated damages, as well as reasonable attorneys’ fees and costs of the
  20    action, including interest, pursuant to 29 U.S.C. § 216(b).
  21                             THIRD CAUSE OF ACTION
  22       UNLAWFUL TAKING OF TIPS IN VIOLATION OF THE FLSA, 29 U.S.C. § 203
  23                (By Plaintiff Individually and on Behalf of the Collective
  24                                 Against All Defendants)
  25          115. Plaintiff hereby incorporates by reference and re-alleges each and
  26    every allegation set forth in each and every preceding paragraph as though fully
  27    set forth herein.
  28          116. Plaintiff customarily and regularly received more than thirty U.S.
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                               – 19 –
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 20 of 25 Page ID #:110



   1    Dollars ($30.00) a month in tips and therefore is a tipped employee as defined in
   2    the FLSA, 29 U.S.C. § 203(t), see also 29 C.F.R. § 531.50.
   3          117. At all relevant times, each Defendant is an “employer” or joint
   4    employer of Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203(d).
   5          118. Defendants are engaged in “commerce” and/or in the production of
   6    “goods” for “commerce” as those terms are defined in the FLSA.
   7          119. Defendants operate an enterprise engaged in commerce within the
   8    meaning for the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
   9    in commerce, and because its annual gross volume of sales made is more than five
  10    hundred thousand U.S. Dollars ($500,000).
  11          120. Under TIPA:
  12                 [a]n employer may not keep tips received by its
                     employees for any purpose including allowing managers
  13                 or supervisors to keep any portion of employees’ tips,
                     regardless of whether or not it takes a tip credit.
  14
              29 U.S.C. § 203.
  15
  16          121. Defendants kept a portion of tips paid to Plaintiff by Defendants’

  17    customers in the form of fees, fines, mandatory charges and other payments to

  18    management, house moms, disc jockeys, and floor men in violation of TIPA.

  19          122. Defendants required Plaintiff to participate in an illegal tip pool,

  20    which included employees who do not customarily and regularly receive tips, and

  21    do not have more than a de minimis, if any, interaction with customers leaving the

  22    tips (such as the Club DJs, security, and management). See U.S. Dep’t of Labor,

  23    Wage and Hour Division, “Fact Sheet # 15: Tipped employees under the Fair

  24    Labor Standards Act (FLSA).”

  25          123. The contribution the Defendants required Plaintiff to make after each

  26    shift was arbitrary and capricious and the distribution was not agreed to by

  27    Plaintiff other dancers; but rather, was imposed upon Plaintiff and other dancers.

  28          124. By requiring Plaintiff to pool her tips with club management,
                  FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                               DEMAND FOR JURY TRIAL
                                               – 20 –
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 21 of 25 Page ID #:111



   1    including the individual Defendants named herein, Defendants “retained” a
   2    portion of the tips received by Plaintiff in violation of the FLSA.
   3          125. Defendants did not make any effort, let alone a “good faith” effort, to
   4    comply with the FLSA as it relates to compensation owed to Plaintiff.
   5          126. At the time of their illegal conduct, Defendants knew or showed
   6    reckless disregard that the tip-pool which they required Plaintiff to contribute
   7    included non-tipped employees and, therefore, was statutorily illegal. In spite of
   8    this, Defendants willfully failed and refused to pay Plaintiff the proper amount of
   9    the tips to which she was entitled.
  10          127. Defendants’ willful failure and refusal to pay Plaintiff the tips she
  11    earned violates the FLSA.
  12          128. Defendants kept a portion of tips paid to Plaintiff by Defendants’
  13    customers in the form of fees, fines, mandatory charges and other payments to
  14    management, house moms, disc jockeys, and door men in violation of TIPA.
  15          129. As a result of the acts and omissions of the Defendants as alleged
  16    herein, and pursuant to 29 U.S.C. §§ 216(b) and 260, Plaintiff is entitled to
  17    damages in the form of all misappropriated tips, plus interest; as liquated
  18    damages, an amount equal to all misappropriated tips, mandatory attorneys’ fees,
  19    costs, and expenses.
  20                                 PRAYER FOR RELIEF
  21          WHEREFORE, Plaintiff requests of this Court the following relief:
  22                 1. For compensatory damages according to proof at trial of at least
  23                    $100,000 for jurisdictional purposes;
  24                 2. For special damages according to proof at trial;
  25                 3. For restitution of unpaid monies;
  26                 4. For attorneys’ fees;
  27                 5. For costs of suit incurred herein;
  28                 6. For statutory penalties;
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                               – 21 –
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 22 of 25 Page ID #:112



   1               7. For civil penalties;
   2               8. For pre-judgment interest;
   3               9. For post-judgement interest;
   4               10.For general damages in an amount to be proven at trial;
   5               11.For declaratory relief;
   6               12.For injunctive relief; and
   7               13.For such other and further relief as the tribunal may deem just and
   8                  proper.
   9
  10    Dated: December 27, 2019                         KRISTENSEN LLP
  11                                                     /s/ John P. Kristensen
  12                                                     John P. Kristensen
                                                         Jesenia A. Martinez
  13                                                     Jacob J. Ventura
  14                                                     Attorneys for Plaintiff
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                 FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                              DEMAND FOR JURY TRIAL
                                                – 22 –
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 23 of 25 Page ID #:113



   1                            DEMAND FOR JURY TRIAL
   2         Plaintiff hereby demands a trial by jury for all such triable claims.
   3
        Dated: December 27, 2019                        KRISTENSEN LLP
   4
   5                                                    /s/ John P. Kristensen
                                                        John P. Kristensen
   6                                                    Jesenia A. Martinez
   7                                                    Jacob J. Ventura
                                                        Attorneys for Plaintiff
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                 FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                              DEMAND FOR JURY TRIAL
                                              – 23 –
Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 24 of 25 Page ID #:114




                         EXHIBIT 1
DocuSign Envelope ID: 40B2D2E1-48CE-481C-930F-F9C3C3A0F44D
        Case 2:19-cv-10609-JFW-GJS Document 14 Filed 12/27/19 Page 25 of 25 Page ID #:115
                                                                                           John P. Kristensen
                                                                                          Jesenia A. Martinez
                                                                                             Jacob J. Ventura




                                           CONSENT FORM FOR WAGE CLAIM

            Printed Name: Jocelyn Howard


            1.        I consent and agree to be represented by Kristensen LLP and Hughes
            Ellzey, LLP and to pursue my claims of unpaid overtime and/or minimum wage
            and/or improper Tip Pooling through the lawsuit filed against my employer under
            the Fair Labor Standards Act and/or applicable state laws.



            2.        I intend to pursue my claim individually, unless and until the court certifies
            this case as a collective or class action. I agree to serve as the class
            representative if the court approves. If someone else serves as the class
            representative, then I designate the class representatives as my agents to make
            decisions on my behalf concerning the litigation, the method and manner of
            conducting the litigation, the entering of an agreement with the plaintiffs' counsel
            concerning attorney's fees and costs, and all other matters pertaining to this
            lawsuit.



            3.       If my consent form is stricken or if I am for any reason not allowed to
            participate in this case, I authorize Plaintiffs’ counsel to use this Consent Form to
            re-file my claims in a separate or related action against my employer.

                                                                         12/9/2019
            (Signature) __________________________ (Date Signed) _____________________
                        Jocelyn Howard




12540 Beatrice Street | Suite 200 | Los Angeles, CA 90066 T 310 507 7924 | F 310 507 7906
